By the Court, Crockett, J.:
The court finds, “That all the material facts set forth in the complaint are true,” and thereupon entered a judgment for the plaintiff. The finding is insufficient and will not support the judgment. While it is permissible in the findings to refer to a pleading, as for example, that a note or mortgage set forth in the complaint was executed by the party at the time therein alleged, yet in such cases “the reference should be distinct and pointed, so as to leave no doubt as to what particular facts are intended.” (Breeze v. Doyle, 19 Cal. 101.) In the same case it is said that the true test of the sufficiency of a finding is whether it would answer if presented by a jury in the form of a special verdict. Nor is a finding good which states only general conclusions, leaving it doubtful what particular facts were established. (Polhemus v. Carpenter, 42 Cal. 375.) Tested by these rules, the finding in this case is insufficient. The finding is that all the “material” facts stated in the complaint are true. But we have no means of determining what facts the court deemed “material,” and have no information from the findings on this point. So loose a method of finding the facts cannot be tolerated, and would lead to the most serious perplexities.
Judgment reversed, and cause remanded for a new trial. Remittitur forthwith.
Mr. Chief Justice Wallace did not express an opinion.